Citation Nr: 0612593	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-10 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  This case was remanded in August 2004 
and now returns to the Board for appellate review.

The Board notes that in his substantive appeal (VA Form 9), 
received in February 2003, the veteran indicated that he 
wished to have a Board hearing before a Veterans Law Judge at 
the local VA office in Chicago, Illinois.  Thereafter, VA 
received correspondence from the veteran stating that he 
wished to withdraw his request for a Travel Board hearing.  
See 38 C.F.R. § 20.704(e) (2005). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  There is no competent evidence of record corroborating 
the veteran's claimed in-service stressors.

3.  The veteran does not have PTSD as the result of a 
verified stressor from service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, the veteran filed his 
claim of entitlement to service connection for PTSD in 
January 2002 and the initial unfavorable decision was issued 
in June 2002, after the veteran had been provided with VCAA 
notice in a February 2002 letter, in accordance with 
Quartuccio and Pelegrini, supra.  Also, letters issued in 
November 2004, September 2005, and October 2005 further 
advised the veteran of VA's duties to notify and assist under 
the VCAA.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
pursuant to the language of 38 C.F.R. § 3.159(b)(1).
 
In this case, VA informed the veteran in the February 2002 
and November 2004 letters of the information and evidence 
that was necessary to substantiate his service connection 
claim.  Specifically, he was notified that evidence of a 
current disability and a nexus between that disability and 
service was necessary to establish service connection.  

In addition, VA informed the veteran in all four letters 
about the information and evidence that VA would seek to 
provide.  Specifically, in February 2002, the veteran was 
advised that VA would make reasonable efforts to obtain 
evidence necessary to support his claim, to include medical 
records, employment records, and records from other Federal 
agencies.  Such letter also indicated that, after receiving 
the veteran's detailed description of the incidents that he 
felt resulted in his PTSD, VA would attempt to verify such 
stressors with the military.  The November 2004, September 
2005, and October 2005 letters advised the veteran that VA 
was responsible for obtaining relevant records from any 
Federal agency, to include medical records from the military, 
VA hospitals, and the Social Security Administration.  He was 
also informed that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state and local governments, private doctors and 
hospitals, and current and former employers.  The February 
2002, November 2004, and September 2005 letters also 
indicated that VA would obtain private treatment records if 
the veteran provided adequate identifying information and VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, for each provider.  

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, in the 
February 2002 letter, he was informed that he should send 
reports from any private physicians who had treated him for 
PTSD since his discharge from the military.  Such letter 
further requested that the veteran provide adequate 
identifying information for any medical reports that he 
wished VA to request or obtain.  He was requested to fill out 
VA Form 21-95-1, Information in Support of Claim for Service 
Connection for PTSD, for each specific incident that he felt 
resulted in his PTSD.  The veteran was specifically asked to 
provide the date of incident as well as a detailed 
description of it.  He was also requested to fill out the 
enclosed personal assault questionnaire if his claim for PTSD 
was based on personal trauma.  Besides requesting specific 
details about the veteran's personal assault, the 
questionnaire, which the veteran returned in March 2002, 
asked him to identify any other sources (military or non-
military) that may provide information concerning the 
incidents.  He was notified that, if he sought help from a 
rape crisis center, counseling facility, or health clinic, VA 
would assist him in obtaining the information if he provided 
a name and address.  If the veteran confided in a roommate, 
family member, chaplain, clergy, or fellow service person, he 
was advised that he may want to ask them for a statement 
concerning their knowledge of the incidents.  The 
questionnaire also requested that the veteran provide any 
other information that he felt was important, such as, if he 
reported the incident to military or civilian authorities, he 
should provide the name and address of the authorities.  
Also, he was advised that he should provide any other 
information to assist in supporting his claim, to include 
whether he experienced any of the following: visits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific aliment; sudden request for change in 
MOS or duty station; increased use of leave without an 
immediate reason; changes in performance evaluations; 
episodes of depression, panic attacks, or anxiety; increased 
or decreased use of prescription medication; increased use of 
over the counter medication; alcohol or substance abuse; 
disregard for military or civilian authority; obsessive 
behavior such as overeating or undereating; pregnancy tests 
around the time of the incident; tests for HIV or sexually 
transmitted diseases; and unexplained economic or social 
behavior changes.  

The November 2004 letter requested that the veteran provide 
any additional information that he could recall regarding his 
claimed stressors.  He was informed that he should be as 
specific as possible in providing details, to include dates, 
places, units of assignment as well as descriptions of the 
events.  The veteran was specifically requested to provide 
the name of the soldier whose death he witnessed in basic 
training and any other identifying information concerning any 
other individuals involved in the events.  The letter further 
informed him that evidence such as civilian police reports or 
statements from fellow service persons and family members who 
may have knowledge of his in-service experiences would be 
helpful.  The veteran was requested to provide dates and 
places of his in-service treatment for his broken ribs.  The 
November 2004 letter also advised him that he should provide 
evidence showing that his PTSD existed from military service 
to the present time, to include dates, name, and location of 
facilities where he sought medical treatment during service; 
statements from persons who knew him when he was in the 
service and knew of any disability he had while on active 
duty; records and statements from service medical personnel; 
employment physical examinations; medical evidence from 
hospitals, clinics, and private physicians of treatment since 
military service; pharmacy prescriptions; and insurance 
examination records.  The veteran was again provided with a 
PTSD questionnaire and was asked to fill it out and return 
it.

The November 2004, September 2005, and October 2005 letters 
further informed the veteran that he must provide adequate 
identifying information for records he wished VA to obtain 
and that it was his responsibility to ensure that VA received 
all requested records not in the possession of a Federal 
department or agency.  As indicated previously, the February 
2002, November 2004, and September 2005 letters also notified 
the veteran that VA would attempt to obtain private records 
if he completed and returned VA Form 21-4142, Authorization 
and Consent to Release Information to VA, for each provider.  

As the veteran has claimed entitlement to service connection 
for PTSD based on personal trauma, the Board notes that 
certain notification procedures must be followed.  
Specifically, VA regulations provide that VA will not deny a 
PTSD claim that is based on in-service personal trauma 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  See 38 C.F.R. § 
3.304(f)(3); Patton v. West, 12 Vet. App. 272, 278 (1999).  
As discussed previously, the letters provided to the veteran 
in connection with his pending service connection claim 
adequately advised him that alternative evidentiary sources 
may help verify his stressors and provided him sufficient 
opportunity to submit such evidence to VA or advise VA of any 
potential sources of such evidence.

With respect to the fourth element of notice, the November 
2004, September 2005, and October 2005 letters requested that 
the veteran inform VA if there is any other evidence or 
information that he believed would support his claim and, if 
such evidence or information was in his possession, to send 
it to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  

Moreover, the February 2003 statement of the case and January 
2006 supplemental statement of the case included a recitation 
of the procedural history of the veteran's claim, the 
adjudicative actions taken, the evidence received, and the 
relevant laws and regulations, to include VA's duties to 
assist under 38 C.F.R. § 3.159, with reference to the 
relevant VCAA cites in the United States Code.  In such 
documents, the veteran was again advised that the evidence 
did not show entitlement to service connection for PTSD.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, morning 
reports from May 1957, SSA records, VA treatment records, Vet 
Center records, and an April 2002 VA examination report are 
contained in the claims file.  The veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claim.  

In this regard, the Board notes that the RO requested the 
veteran's service medical and personnel records from the 
National Personnel Records Center (NPRC).  However, as 
indicated in the June 2002 rating decision, no service 
medical records were available for review.  Such advised the 
veteran that efforts to obtain service medical records from 
all potential sources were unsuccessful.  He was further 
informed that the NPRC, in response to VA requests, reported 
that the records may have been destroyed in a fire at the 
NPRC in 1973.  NPRC could not confirm the existence of such 
records; only the fact that if they had been stored at NPRC, 
they would have been stored in an area damaged by the fire.  
The veteran was informed that, if the records were located at 
a later date, the decision would be reconsidered.  A document 
dated in January 2003 from NPRC indicated that the veteran's 
personnel records were also fire-related and the only 
available document was form DD 214, Armed Forces of the 
United States Report of Transfer or Discharge.  In an October 
2005 letter, the veteran was advised that VA was requesting 
copies of the following records from the service department: 
any clinical records, medical/dental records, or Surgeon 
General Office records.  In January 2006, NPRC indicated that 
a morning report search was made for the 510th Tank Battalion 
Headquarters & Headquarters Company from April to May 1957, 
but no sick calls were found and there were no sick reports 
after March 1953.  However, NPRC forwarded the morning 
reports for May 1957 to VA.  Also, the same month NPRC 
indicated that any active duty inpatient clinical records 
would have been in the veteran's personnel record, which had 
been destroyed in a 1973 fire.  In the January 2006 
supplemental statement of the case, the veteran was advised 
that his original service medical records were not available 
and the May 1957 morning reports offered no supportive 
evidence.  Therefore, such document indicated that a 
heightened duty to assist was exercised in deciding the 
veteran's claim.  

The Board observes that no additional service records have 
been obtained.  As such, the Board's presumption that the 
veteran's service medical and personnel records were 
destroyed requires a heightened explanation of its findings 
and a careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002).  In cases such as these, 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim has been 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  
  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran was afforded a VA 
PTSD examination in April 2002 for the purpose of 
adjudicating his claim of entitlement to service connection 
for PTSD.  Relevant to the pending claim, the Board notes 
that the April 2002 VA examination was conducted by a 
physician who considered factors relevant to the veteran's 
claim and that the examination report contains findings 
pertinent to the veteran's claimed PTSD.  The veteran has not 
submitted medical evidence that suggests such examination is 
inadequate for the purpose of deciding his service connection 
claim.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to decide the 
veteran's service connection claim and further examination is 
not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Legal Analysis

The veteran contends that while in basic training, he saw a 
friend killed when a loaded machine gun accidentally went 
off.  Also, he claims that while stationed in Belsen, 
Germany, he witnessed an altercation between two service 
members that resulted in an assault with a knife.  
Additionally, the veteran alleges that, while still in 
Germany, he witnessed another soldier raping a civilian 
woman.  When he attempted to help the young woman by pulling 
the soldier off her, he began strangling and holding the 
soldier as a shield as other men started kicking and hitting 
him.  When the veteran was able to get up, the soldier who he 
had pulled off the young woman was bleeding from the nose and 
mouth and was not moving.  The veteran states that he went to 
his barracks and reported the situation to the Officer of the 
Day.  The Officer of the Day and the veteran returned to the 
site of the incident where the young woman was still being 
raped.  At that point, the veteran contends that the Officer 
of the Day told the veteran to leave and that he would take 
care of the situation.  He states that the soldier whom he 
had pulled off the young woman was still unmoving and he was 
scared that the soldier was dead.  The veteran claims that he 
put the soldier in the back of his jeep and left him 
alongside a building so someone would find him.  The veteran 
alleges that he heard that the young woman was sent to a 
hospital.  As a result of being attacked by other soldiers 
during the rape, the veteran contends that he was treated for 
broken ribs.  He states that he can still hear the young 
woman calling for help and can still see the soldier's face 
that he believes he killed.  The veteran claims that his PTSD 
symptomatology includes anxiety, hyperstartle response, 
difficultly sleeping, and reliving his above-described 
experiences.  Therefore, he contends that service connection 
is warranted for PTSD.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  38 C.F.R. § 3.304(f).  

With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) (2005).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

If a PTSD claim is based on an in-service personal trauma, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As noted previously, the Board's presumption that the 
veteran's service medical and personnel records were 
destroyed requires a heightened explanation of its findings 
and a careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002).

SSA records show that the veteran has been disabled since 
June 1, 1985, with a primary diagnosis of depression and a 
secondary diagnosis of mild degenerative disc disease of the 
lumbar spine.  Records associated with the veteran's SSA 
claim show diagnoses in 1985 of depression, adjustment 
disorder, and somatization disorder.  There is no diagnosis 
of PTSD provided in such records.

However, VA treatment records dated August 2001 through 
October 2005 reflect treatment and a diagnosis of PTSD.  Such 
records show that the veteran indicated that, in 1957, he 
tried to prevent a woman from being raped and currently 
avoided all mention of rape, had nightmares, and socially 
isolated himself.  It was noted that the veteran had 
prolonged, moderate PTSD.  Also, records from the Vet Center 
dated from September 2001 to May 2002 demonstrate treatment 
and a diagnosis of PTSD.  In November 2001, a report 
indicates that the veteran related that, during basic 
training, a soldier was shot in the stomach by a machine gun.  
The veteran believed the soldier to have been killed.  Also, 
he reported witnessing a German waitress being raped.  He 
tried to help her, but was beaten.  The veteran grabbed 
another solider to use as a shield.  He indicated that he was 
unsure whether the soldier had been killed.  The veteran 
reported having difficulty sleeping, intrusive thoughts, 
nightmares, and daydreams of the traumatic events of the rape 
and death he observed while in the military as well as 
depression, hopelessness, difficulty being around others, and 
difficulty focusing and concentrating.  

Moreover, at an April 2002 VA examination, the veteran 
reported that while stationed in Germany, he witnessed 
another soldier raping a civilian woman.  When he attempted 
to help the young woman by pulling the soldier off her, he 
began strangling and holding the soldier as a shield as other 
men started kicking and hitting him.  When the veteran was 
able to get up, the soldier who he had pulled off the young 
woman was bleeding from the nose and mouth and was not 
moving.  The veteran states that he went to his barracks and 
reported the situation to the Officer of the Day.  The 
Officer of the Day and the veteran returned to the site of 
the incident where the young woman was still being raped.  At 
that point, the veteran reported that the Officer of the Day 
told the veteran to leave and that he would take care of the 
situation.  He states that the soldier whom he had pulled off 
the young woman was still unmoving and he was scared that the 
soldier was dead.  The veteran stated that he dragged him 
alongside a building so someone would find him.  The veteran 
indicated that he heard that the young woman was sent to a 
hospital "a vegetable."  He stated that he can still hear 
the young woman calling for help and can still see the 
soldier's face that he believes he killed.  The veteran 
further indicated that he did not report what had occurred 
beyond going to get the Officer of the Day.  

As a result of such experiences, the veteran reported that 
that he can still hear the young woman calling for help and 
can still see her face as well as the face of the soldier 
whom he believed he killed.  He indicated that he had such 
reexperiencing symptoms at least two to three time a week.  
The veteran reported having a hyperstartle response, feelings 
of guilt, and thoughts of death.  He indicated that he did 
not believe he had much of a future.  He also reported that 
he had been treated for depression since the 1980's and had 
an ongoing problem with sleep.  Upon mental status 
examination, the veteran was anxious and somewhat distressed.  
He was tearful when discussing his guilt and nightmares.  
Based on the foregoing, the examiner diagnosed chronic PTSD.

Therefore, the Board finds that the veteran has a current 
diagnosis of PTSD.  Additionally, the April 2002 examiner 
concluded that the veteran described, quite vividly, 
significant PTSD symptoms include anxiety, hyperstartle 
ability, difficulty sleeping, and significant reexperiencing 
symptoms that were connected to a very vividly described 
trauma that occurred during his military service in Germany.  
The examiner stated that, unfortunately, the veteran did not 
remember the name of the Officer of the Day or the alleged 
rape victim; however, he provided quite vivid and clear 
recollections consistent with such having occurred during his 
service and his psychomotor agitation and anxiety in 
recounting such experience appeared authentic.  Therefore, 
the examiner opined that it was at least as likely as not 
that the veteran's current PTSD symptoms were related to the 
incident that occurred during his service in Germany.  As 
such, the Board finds that there is a nexus opinion of 
record.  The remaining element of the veteran's PTSD claim is 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  In this 
regard, the Board notes that the veteran's claimed stressors 
are not related to combat.  As such, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's statements as to the occurrence of the claimed 
stressors.  

As indicated previously, the veteran has essentially alleged 
three stressful incidents that resulted in his current PTSD: 
(1) witnessing the death of a friend when a loaded machine 
gun accidentally went off during basic training; (2) 
witnessing an altercation between two service members that 
resulted in an assault with a knife; and (3) witnessing 
another soldier raping a civilian woman and possibly killing 
that soldier.  

However, the Board finds that there is no evidence of record 
verifying such claimed stressors.  In this regard, the Board 
initially notes that, while the April 2002 VA examiner has 
opined that the veteran has PTSD as a result of the third 
claimed stressor, the Court has held that credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

Additionally, while the veteran's service medical and 
personnel records have been destroyed in a fire at NPRC, 
morning reports dated in May 1957 have been obtained.  
However, such do not verify the veteran's alleged stressors.  
Specifically, such only indicate that, as of May 14, 1957, 
the veteran changed status from ordinary leave to duty.  He 
had been absent 13 days.  There is no indication why the 
veteran had taken leave.  Further, while the veteran's DD 214 
indicates that he served in Germany, there is no indication 
that the veteran's claimed stressors actually occurred.  
Also, the Board notes that a fellow service person, J.R., 
submitted a statement in December 2004 indicating that he 
remembered a girl being attacked on base in Belsen, Germany, 
and, while he could not remember the year, it could have been 
1957.  While this statement is supportive of the veteran's 
allegation that a woman had been raped while he was stationed 
in Germany, it does not verify the veteran's presence at the 
time of such rape or confirm his role in attempting to help 
her.  Moreover, the veteran has stated that he did not know 
the name of the woman being raped or the soldier whom he may 
have killed.  As such, there is no evidence of record, to 
include any information obtained from alternate sources, to 
verify the veteran's alleged in-service stressors.  

Therefore, inasmuch as VA is unable to confirm that any of 
the veteran's alleged stressors actually took place, he is 
unable to meet one of the criteria necessary in order to 
establish entitlement to service connection for PTSD.  The 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


